                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 DONNA DEITRICK,                           )    CIVIL ACTION NO. 4:06-CV-1556
              Plaintiff                    )
                                           )
       v.                                  )
                                           )    (ARBUCKLE, M.J.)
 MARK COSTA, et al.,                       )
               Defendants                  )
                          MEMORANDUM OPINION
 Jane Acri’s Motions for Sanctions (Docs. 538, 596) and Status Report (Doc. 643)

I.    INTRODUCTION

      In 1989, 20th Century Fox released “The War of the Roses” a cautionary tale

told by Hollywood divorce lawyer Gavin D’Amato (Danny Divito) to a potential

young client considering divorce. The film, based upon the 1981 novel by Warren

Adler, follows a wealthy couple with a seemingly perfect marriage. When their

marriage begins to fall apart, material possessions become the center of an

outrageous and bitter divorce battle. In both the novel and the film, the married

couple's family name is Rose, and the title is an allusion to the battles between the

Houses of York and Lancaster at the end of the Middle Ages. Finishing his story,

Gavin presents his new client with two options: either proceed with the divorce and

face a horrific bloodbath in court or go home to his wife to settle their differences

properly. The client chooses the latter. In the case now before the Court the parties

chose the bloodbath.




                                       Page 1 of 25
      No fewer than seven different Courts and at least five judges from this court

have been called upon to decide some portion of this war. From minor skirmishes

to pitched battles this marriage breakup and the conduct of the parties has been

examined by: the minor judiciary of Northumberland County; the Court of Common

Pleas of Northumberland County (criminal, civil, and family divisions); the Middle

District Bankruptcy Court; this court; the Third Circuit Court of Appeals (twice);

and, now back to this court. Donna Deitrick, the former wife in this saga, seeks a

measure of justice here by accusing all who have touched this case with various

forms of misconduct, cast in the legal language of violation of her civil rights,

infliction of emotional distress, conspiracy, trespass to chattels, conversion, and

negligence. A jury found that the ex-husband and his family members conspired to

steal her property and keep it from her, awarding her $3,200,530.00 in damages

(Doc. 602). A separate jury found the two police officers that did not obtain

summary judgment were not liable on the merits (Doc. 636).

      In a much earlier Motion for Summary Judgment (Doc. 175) the Court was

called upon to decide if Jane Acri, Esq., divorce lawyer for the husband, was shown

to be a willing participant in the admitted misconduct of her client. Based on the

evidence the Court found that she was not.1 Nothing brought to the Court’s attention



      1
        In February of 2014 I recommended (R&R Doc. 362) dismissal of all counts
against Attorney Acri. That recommendation was adopted by Judge Brann (Doc.

                                      Page 2 of 25
since then has changed that opinion. Attorney Acri did nothing illegal, improper,

or unethical. She zealously represented a client.2 She has been exonerated from

any claim of misconduct in this case.

      Having been exonerated, Attorney Acri seeks sanctions against the Plaintiff

and the lawyers that accused her in the pleadings. The case against Attorney Acri

was apparently based upon the suspicion of the wife (Donna Deitrick) and a single

police report. In that report (Doc. 247, pp. 34-35) Trooper Foura briefly recounted

interviews with Jeff and Marianne Adams (represented by other counsel) on

February 5, 2005, pursuant to a grant of immunity. They admitted their involvement

in the burglary and theft of the safe. He reports that they both told him that “Acri

knew that Robert took the safe and where it was buried.” (Doc. 247, p. 35). The

report does not indicate how they came to know that. This report was dated February

25, 2005, ten days after the Adams’ interviews. This report was uncontradicted

when the complaint in this case was filed by Attorney Wilson on August 10, 2006,

only two days before the running of any two-year statute of limitations. However,

during depositions in 2012 both Mr. & Mrs. Adams stated they did not have direct


414) in early 2015 and Attorney Acri was dismissed as a party to this case. She was
granted Amicus status on March 30, 2018 (see Doc. 468 for details).
       2
         A client who acted with the help of his family members, but not his lawyer,
to commit a PFA violation, a burglary, a trespass, a theft, contempt of court, and
perjury. When her client eventually confessed his misconduct to her, Attorney Acri
did the right thing and arranged for him to purge himself of the contempt. She did
not represent the husband in the criminal cases against him.

                                      Page 3 of 25
knowledge of what Attorney Acri knew at the time.3 Trooper Foura was never

deposed or called as a witness in this case.   The Adams were not questioned about

Attorney Acri or their 2005 statements during the trial.



3
    Deposition of Marianne Adams, July 12, 2012, Page 48, lines 15-22:
        15     Q Do you know Jane Acri
        16     A Yes.
        17     Q And how do you know Jane Acri?
        18     A She would be Bobby's lawyer.
        19     Q Do you have any information to suggest that
        20     Jane Acri had anything to do with or knew about the
        21     theft of the safe?
               22      A No.
        Same Deposition, Page 60, lines 5 to Page 61, line 1.
        5      Q Okay. Did you have any conversations with
        6      Defendant Jane Acri about the safe other than what has
        7      already been discussed here today?
        8      A Yes.
        9      Q When did you have that conversation with her?
        10     A In September of 2004,
        11     Q And was anybody else present when you had a
        12     conversation with her?
        13     A I don't recall.
        14     Q Okay. And what was that conversation about?
        15     A The State Police had just visited us for the
        16     first time and they -- we were scared, so we didn't know
        17     who to call. We called and asked Jane for advice.
        18     She said She couldn't advise us you know, that
        19     we should -- we should get counsel before we talk to
        20     anybody and that was our conversation.
        21     Q Okay. So at no time did she tell you that she
        22     knew prior to February 8th of 2005 that Robert Yoncuski
        23     had taken the safe correct?
        24     A No.
        25     Q That is correct?
        1      A That is correct.

                                        Page 4 of 25
      Attorney Jane Acri (“Amicus Acri”)4 was originally named as a Defendant in

this case in seven separate counts:

         1.   Count Six (Intentional Infliction of Emotional Distress);
         2.   Count Seven (Negligent Infliction of Emotional Distress);
         3.   Count Eight (Negligence);
         4.   Count Nine (Negligence Per Se);
         5.   Count Twelve (Civil Conspiracy);
         6.   Count Thirteen (Conversion); and,
         7.   Count Fourteen (Trespass to Chattels). (See Doc. 1).

      On October 2, 2014, I issued a Report recommending that Summary Judgment

be granted in Amicus Acri’s favor on all counts. (Doc. 362). That Report was

adopted by the District Judge on April 9, 2015. (Doc. 414).

      During the life of this case, Amicus Acri filed a total of six Motions for

Sanction. (Docs. 132, 267, 331, 470, 538, 596). Some of these Motions were

dismissed without prejudice to renewing them after the trial. (Docs. 465, 466, 467).

Rather than waiting until trial had concluded, Amicus Acri filed three of those six

Motions before trial—which concluded on October 17, 2019.

      Currently Pending before the Court are Amicus Acri’s Fifth Motion for

Sanctions (Doc. 538), Sixth Motion for Sanctions (Doc. 596), and Motion for

Clarification (Doc. 643).


       See also Deposition of Jeffrey Adams, July 12, 2012: p. 35, l. 7-11; p. 39, l.
3-7; and, p. 43, l. 3 - p. 44, l. 10. (All answers to the same effect).
       4
         Attorney Acri was granted Amicus Status on March 30, 2018 (Doc. 468)
after she withdrew from representing Robert Yoncuski, Vanessa Long, and Linda
Long.

                                       Page 5 of 25
      For the reasons that follow, the Motions for Sanctions will be denied. The

denial of the motions should not be interpreted in any way as endorsing the idea that

Attorney Acri committed misconduct in her representation of Robert Yoncuski. I

state emphatically that she did not.

II.   BACKGROUND

      Plaintiff’s Complaint concerns two incidents that transpired in August 2004:

(1) the alleged taking of a safe and jewelry contained within the safe (Friday, August

11, 2004); and (2) an alleged assault that took place between Plaintiff, Vanessa

Yoncuski and Robert Yoncuski at a local police station (Monday, August 13, 2004).

      Amicus Acri represented Plaintiff’s now ex-husband, Robert Yoncuski, in the

divorce. Plaintiff alleged in the original complaint (Doc. 1) that Amicus Acri had

some involvement in the taking of and concealment of the safe. Specifically, she

alleged:

      119. The Defendant, Jane Acri, knew of should have known that the
            safe was going to be stolen before it was stolen, and the
            Defendant, Jane Acri, should have known its location after it was
            stolen. The Defendant, Jane Acri, represented the Defendant,
            Robert Yoncuski, in divorce proceedings opposite the Plaintiff.
            In that capacity, she was paid between $50,000.00 and
            $70,000.00 by the Defendant, Robert Yoncuski, and it is believe
            [sic] that some of the said proceeds from the stolen safe were
            used to pay the Defendant, Jane Acri, for those divorce
            representation services. Under the Rules of Professional Conduct
            governing lawyers in Pennsylvania, as well as other law, the
            Defendant, Jane Acri, had a duty to third persons such as the
            Plaintiff and was ethically obligated not to assist her client, the
            Defendant, Robert Yoncuski, in the perpetration of a fraud or


                                       Page 6 of 25
              crime; nevertheless, during the Defendant, Jane Acri’s
              representation of the Defendant, Robert Yoncuski, the Defendant
              Robert Yoncuski, lied under oath about his knowledge of the
              whereabouts of the safe, failed to disclose the contents, despite
              being legally obligated to do so. Furthermore, the Defendant,
              Jane Acri, could have revealed the safe’s whereabouts, which
              would have resulted in a greater recovery of the contents and less
              damages to be suffered by the Plaintiff.

       ....

       121. The Defendants, Costa, Miner, Nichols, Zelinski, Jeff Adams,
             Marianne Adams, Thomas Yoncuski, Balascik, Robert
             Yoncuski, Vanessa Long, Linda Long, Brown, Searls, Moore
             and Acri, all of them, or in combination, conspired to steal the
             safe and its contents, provide a distraction so that others could do
             so, cover up the theft, and conceal the whereabouts of the safe
             and its contents.

(Doc. 1, ¶¶ 119, 121). The Complaint was signed by Attorney Richard A. Wilson

(“Attorney Wilson”) and filed on August 11, 2006, two (2) days before the running

of any two-year statute of limitations. Attorney Wilson represented Plaintiff in this

court from August 2006 through November 2006. (See Docs. 1, 30, 46).

III.   DETAILED PROCEDURAL HISTORY

       On October 26, 2006, Amicus Acri—who was representing herself at that

time—filed a Motion to Dismiss. (Doc. 12). The Motion, however, was deemed

withdrawn by Judge Muir because no brief in support was filed. (Doc. 33).

       Attorney Peter Loftus (“Attorney Loftus”) entered his appearance in on

November 15, 2006. (Doc. 22). Attorney Wilson and his association Richard




                                        Page 7 of 25
Jennings moved to withdraw as Plaintiff’s Counsel on November 27, 2006 (Doc.

30).

       On February 22, 2007, Amicus Acri filed an Answer. (Doc. 62). Six days later,

Amicus filed an Amended Answer. (Doc. 65).

       On February 26, 2007, this case was stayed pending the disposition of criminal

charges brought against Defendant Robert Yoncuski. (Doc. 64). After the resolution

of the criminal charges in August 2010, new case management deadlines were set.

(Docs. 76, 87).

       On May 5, 2011, Defendants Jeff and Marianne Adams filed a Notice

informing the Court that Plaintiff had filed for bankruptcy in January 2011. (Doc.

103). In light of this information, the case was stayed for a second time. (Doc. 108).

On June 6, 2012, the stay was lifted. (Doc. 127).

       On September 27, 2012, Amicus Acri filed a Motion for Summary Judgment.

(Doc. 175). Along with her Motion, Amicus Acri filed a Statement of Facts (Doc.

176), a series of exhibits (Docs. 177-188), and a Brief in Support (Doc. 189).

       On December 2, 2012, Plaintiff filed a Brief in Opposition to Amicus Acri’s

Motion for Summary Judgment (Doc. 222), and a response to Amicus Acri’s

Statement of Facts (Doc. 222-1).

       On December 14, 2012, Amicus Acri filed a Reply (Doc. 242) and a

Supplemental Statement of Facts (Doc. 243).



                                       Page 8 of 25
      On October 2, 2014, I issued a Report recommending that Amicus Acri’s

Motion for Summary Judgment be granted. (Doc. 362). On October 16, 2014,

however, I issued an Order staying the response deadline to this Report upon

notification that Plaintiff’s counsel, Attorney Loftus, was listed by the disciplinary

board as “retired” and attempts to contact him had been unsuccessful. (Doc. 368).

On October 20, 2014, Attorney Loftus filed a letter advising the Court that Plaintiff

was seeking new counsel and that he had given her all of her files. (Doc. 371). He

reported that he was physically unable to continue in his representation due to

significant health issues. Id. After a hearing, during which Plaintiff proceeded pro

se, the Court set new deadlines for filing objections to the Report. (Doc. 380).

      On January 9, 2015, Attorneys Timothy Bowers and Kymberley Best entered

their appearance on Plaintiff’s behalf. (Doc. 388). After being granted additional

time to do so, Plaintiff’s attorneys filed objections to the Report recommending that

Amicus Acri’s Motion for Summary Judgment be granted. (Docs. 402, 403). Amicus

Acri did not respond to Plaintiff’s objections. On April 9, 2015, U.S. District Judge

Matthew W. Brann addressed Plaintiff’s objections, and issued an Order granting

Amicus Acri’s Motion for Summary Judgment. (Docs. 413, 414). Judgment was

issued in Amicus Acri’s favor. (Doc. 415).




                                       Page 9 of 25
On May 6, 2015, Plaintiff, through Attorneys Bowers and Best, filed a Notice

appealing the Memorandum and Order granting Amicus Acri’s Motion for Summary

Judgment. (Doc. 429).

      On June 25, 2015, Plaintiff, through Attorneys Bowers and Best, filed a

Motion requesting certification of final judgment pursuant to Fed. R. Civ. P. 54(b)

in order to appeal the Order granting Amicus Acri’s Motion for Summary Judgment.

(Doc. 436). Along with her Motion, Plaintiff filed a Brief in Support. (Doc. 437). On

July 16, 2015, Amicus Acri filed a Brief in Opposition. (Doc. 438).

      On August 18, 2015, Judge Brann filed a Memorandum and Order denying

Plaintiff’s Motion. (Docs. 441, 442).

      A.     ATTORNEY ACRI’S FIRST MOTION FOR SANCTIONS (DOC. 132)

      On July 6, 2012, Amicus Acri filed her First Motion for Sanctions. (Doc. 132).

Along with her Motion, Amicus Acri filed a Brief in Support. (Doc. 133). Five

months later, on December 2, 2012, Plaintiff, represented by Attorney Loftus, filed

a Brief in Opposition. (Doc. 221). On December 12, 2012, Amicus Acri filed a

Reply. (Doc. 240). In the First Motion for Sanctions, Amicus Acri argued that

Attorneys Wilson and Loftus should be sanctioned for violating Fed. R. Civ. P.

11(b)(2) and/or (3) for alleging and advocating the following inaccuracies:

      (1)    Amicus Acri should have known that the safe was going to be stolen;

      (2)    Amicus Acri should have known the location of the safe after it was
             stolen; and


                                        Page 10 of 25
      (3)    Amicus Acri assisted her client—Robert Yoncuski—in perpetrating a
             fraud or crime.

      On March 4, 2013, the Court issued an Order denying Amicus Acri’s First

Motion for Sanctions without prejudice to renewing the motion once her pending

motion for summary judgment had been resolved. (Doc. 272).

      B.     AMICUS ACRI’S SECOND MOTION FOR SANCTIONS (DOC. 267)

      On February 22, 2013, Amicus Acri filed a Second Motion for Sanctions.

(Doc. 267). Along with her Motion, Amicus Acri filed a Brief in Support. (Doc.

268). In her Second Motion for Sanctions, Amicus Acri sought sanctions under Fed.

R. Civ. P. 37 because: (1) Plaintiff did not file her personal verification of her

answers to Defendant Thomas Yoncuski’s second set of interrogatories after being

ordered to do so three times; (2) Plaintiff unreasonably delayed her response to

requests for production made by the Shamokin Defendants; and (3) Plaintiff

unreasonably delayed her response to Amicus Acri’s subpoena for Plaintiff’s divorce

attorney’s records, and made misrepresentations to the Court concerning the divorce

attorney’s unwillingness to make all files available. (Doc. 268). Amicus Acri argued

that she found it necessary to “to take various steps in order to attempt to compel the

compliance of Plaintiff” and should be reimbursed for those expenses, which she

contends amounted to approximately $15,739.00. (Doc. 268, pp. 5-6); (Doc. 267-6,

p. 10).




                                       Page 11 of 25
      On May 13, 2013, Plaintiff, represented by Attorney Loftus, filed a Brief in

Opposition comprised of numbered paragraphs where the allegations in Amicus

Acri’s Motion were either admitted or denied. (Doc. 309). On May 20, 2013,

Plaintiff filed a Second Brief in Opposition containing narrative legal arguments in

opposition to those raised in Amicus Acri’s Brief. (Doc. 313).

      On June 1, 2013, Amicus Acri filed a Reply. (Doc. 323).5

      In January of 2015, Plaintiff retained new counsel—Attorney Tim Bowers

(“Attorney Bowers”) and Attorney Kymberly Best (“Attorney Best”)—who filed a

second response to the Third Motion for Sanctions on April 2, 2015. (Doc. 405).


      5
              On June 5, 2013, a document entitled “Response to Plaintiff’s Answer
to Defendant Jane M. Acri’s Second Motion for Rule 11 Sanctions” was filed by
Plaintiff. (Doc. 328). The response is docketed as if in response to Amicus Acri’s
Second Motion for Sanctions—which requested discovery sanctions under Rule 37.
However, the body of the response references Rule 11 sanctions based on the
accusation that Amicus Acri stole $9,047.60 from Plaintiff. Id. Plaintiff’s Third
Motion for Sanctions—filed in July—is the first sanction motion to address the
$9,000.00 allegation. (Doc. 331). It appears that Plaintiff’s counsel, Mr. Loftus, may
have prematurely filed a response on the docket to the Third Motion for Sanctions—
which was served upon him but not yet entered on the docket. See Fed. R. Civ. P.
11(c)(2) (“A motion for sanctions must be made separately from any other motion
and must describe the specific conduct that allegedly violates Rule 11(b). The
motion must be served under Rule 5, but it must not be filed or be presented to the
court if the challenged paper, claim, defense, contention, or denial is withdrawn or
appropriately corrected within 21 days after service or within another time the court
sets.”). The Court cannot confirm whether that is what occurred, since Plaintiff’s
attorney at that time, Peter Loftus, died on June 8, 2019.
(https://www.legacy.com/obituaries/name/peter-loftus-obituary?pid=193101494b,
last accessed 12/11/19).



                                       Page 12 of 25
        On May 2, 2015, Amicus Acri filed a second Reply. (Doc. 424).

        On March 30, 2018, the Court issued an Order denying the Second Motion

for Sanctions without prejudice to the right to renew the Motion after trial. (Doc.

465).

        C.    AMICUS ACRI’S THIRD & FOURTH MOTIONS FOR SANCTIONS (DOCS. 331
              & 470)

        On July 15, 2013, Amicus Acri filed a Third Motion for Sanctions. (Doc. 331).

In that Motion, Amicus Acri alleged that Attorney Loftus violated Fed. R. Civ. P.

11(b)(3) by accusing Amicus Acri of stealing money from Plaintiff’s pension in a

Brief in Opposition to a pending Motion to Dismiss for Lack of Prosecution (Doc.

308). The statement at issue in the Brief has been reproduced on the next page:

        It is also interesting to note that the Defendant Acri admitted to taking
        Nine Thousand Dollars ($9,000.00) out of Plaintiff’s pension. Acri
        claims it is a lie, however, Acri’s attorney admitted at a discovery
        conference that Acri had the pension monies in her possession and took
        Nine Thousand Dollars ($9,000.00) out of the pension claiming that one
        of the Plaintiff’s prior attorneys authorized her to do so. This still has
        not been proven and Acri continues to hold the pension.

(Doc. 308, pp. 5-6).

        As noted above, it appears that Attorney Loftus filed a Brief in Opposition to

this Motion before the expiration of Rule 11’s safe harbor, and before Amicus Acri’s

Third Motion for Sanctions was filed on the docket. (See Doc. 328). Then, in January

of 2015, Plaintiff retained new counsel—Attorney Tim Bowers (“Attorney




                                         Page 13 of 25
Bowers”) and Attorney Kymberly Best (“Attorney Best”)—who filed a second

response to the Third Motion for Sanctions on April 2, 2015. (Doc. 404).

        On April 13, 2015, Amicus Acri filed a Reply to new counsel’s Brief in

Opposition. (Doc. 418).

        On March 30, 2018, the Court issued an Order recognizing that Attorney

Loftus had committed sanctionable conduct, but that the appropriate sanctions could

not be determined at that time. Amicus Acri was given leave to supplement or renew

her Motion after trial. (Doc. 466).

        On April 6, 2018, Amicus Acri filed a Fourth Motion for Sanctions/Motion to

Clarify. (Doc. 470). Amicus Acri did not filed a Brief in Support. No Brief in

Opposition was filed by Plaintiff. In that Motion, Amicus Acri requested

clarification on the Court’s Order addressing the Third Motion for Sanctions (Doc.

331).

        On February 5, 2019, I issued a Memorandum and Order (Doc. 480) clarifying

my earlier Order (Doc. 331). On March 4, 3019, Amicus Acri appealed the clarified

Order. (Doc. 482). On April 12, 2019, Judge Brann directed that further clarification

be provided. During the oral argument held on December 11, 2019, the parties

discussed Amicus Acri’s pending Motion for Clarification. Amicus Acri agreed that

further clarification of the Court’s ruling on Amicus Acri’s Third Motion for

Sanctions (Doc. 331) was no longer necessary.



                                      Page 14 of 25
      D.     AMICUS ACRI’S FIFTH MOTION FOR SANCTIONS (DOC. 538)

      On August 19, 2019, Amicus Acri filed a Fifth Motion for Sanctions. In that

Motion, Amicus Acri argues that the Court should sanction Plaintiff for bringing

claims against Amicus Acri in bad faith under its inherent authority to sanction.

(Doc. 538); See also Chambers v. NASCO, Inc., 111 S. Ct. 2123 (1991) (holding that

a federal district court has an inherent power to assess attorney fees as a sanction for

bad faith conduct). Along with her Motion, Amicus Acri filed a Brief in Support.

(Doc. 539). Specifically, Amicus Acri alleges that, at the time the Complaint was

filed and after, Plaintiff had no basis to suspect that Amicus Acri had any

involvement in the theft of the safe.

      On September 3, 2019, Plaintiff filed a Brief in Opposition. (Doc. 564). On

September 13, 2019, Amicus Acri filed a Reply. Amicus Acri’s Fifth Motion for

Sanctions is ripe for decision.

      E.     AMICUS ACRI’S SIXTH MOTION FOR SANCTIONS (DOC. 596)

      On September 23, 2019, Amicus Acri filed a Sixth Motion for Sanctions (Doc.

596). Along with her Motion, Amicus Acri filed a Brief in Support. (Doc. 597).

Amicus Acri frames her Sixth Motion for Sanction as the “successor motion” to her

First Motion for Sanctions (Doc. 132). Like her First Motion for Sanctions, in this

Motion Amicus Acri argues that Attorneys Wilson and Loftus violated Fed. R. Civ.

P. 11(b)(3). Specifically, Amicus Acri alleges that: (1) Attorney Wilson violated



                                        Page 15 of 25
Fed. R. Civ. P. 11(b)(3) for failing to perform a reasonable inquiry as to whether

evidentiary support existed before making the allegations contained in paragraph

119 of Plaintiff’s Complaint, (Doc. 596, pp. 3-5); and (2) Attorney Loftus

improperly advocated paragraph 119 of Plaintiff’s Complaint without making a

reasonable inquiry as to whether the factual contentions contained therein had

evidentiary support (Doc. 596, pp. 6-24).

      Amicus Acri requests that Attorney Wilson pay $1000.00 in attorneys fees for

this violation of Rule 11 and be reprimanded. Amicus Acri waives any request for

financial sanctions against Attorney Loftus in light of his retirement, but requests

that the now deceased attorney by publicly censured.

      Amicus Acri’s Sixth Motion for Sanctions also alleges new claims against

Plaintiff’s other attorneys, Attorneys Bowers and Best. Attorneys Bowers and Best

entered their appearance on January 9, 2015—after briefing had closed on Amicus

Acri’s Motion for Summary Judgment. They did, however, both sign an objection

to the Report recommending that Amicus Acri’s Motion for Summary Judgment be

granted. (Doc. 596, pp. 24-25). Amicus Acri contends that, by signing this objection,

Attorneys Bowers and Best violated Fed. R. Civ. P. 11(b)(3) by advocating

paragraph 119 of Plaintiff’s Complaint without making a reasonable inquiry as to

whether the factual contentions contained therein had evidentiary support (Doc. 597,




                                      Page 16 of 25
pp. 18-19). Amicus Acri requests that Attorneys Bowers and Best each pay $3000.00

in attorneys fees for this violation of Rule 11 and be publicly censured.

      On September 26, 2019, Attorney Wilson filed a response to Amicus Acri’s

Sixth Motion for Sanctions. (Doc. 608). On October 17, 2019, Attorneys Bowers

and Best filed a response to Amicus Acri’s Sixth Motion for Sanctions. (Doc. 629).

Attorney Loftus, who passed away in June of this year, did not file a response.

      On October 9, 2019, Amicus Acri filed a Reply to Attorney Wilson’s

response. (Doc. 631). Then, on October 10, 2019, without seeking leave of Court to

file additional briefing, filed a supplement to her original Reply. (Doc. 632); See

L.R. 7.7 (After the Reply is filed, “[n]o further briefs may be filed without leave of

court.”). On October 21, 2019, Amicus Acri filed a Reply to Attorneys Bowers and

Best’s response. (Doc. 642).

      Amicus Acri’s Sixth Motion for Sanctions has been fully briefed and is ripe

for decision.

IV.   LEGAL STANDARDS

      A.        STANDARD FOR SANCTIONS UNDER RULE 11

      Rule 11 of the Federal Rules of Civil Procedure provides that:

      By presenting to the court a pleading, written motion, or other paper--
      whether by signing, filing, submitting, or later advocating it--an
      attorney or unrepresented party certifies that to the best of the person's
      knowledge, information, and belief, formed after an inquiry reasonable
      under the circumstances:
      ....


                                       Page 17 of 25
             (3) the factual contentions have evidentiary support or, if
             specifically, so identified, will likely have evidentiary support
             after a reasonable opportunity for further investigation or
             discovery;

Fed. R. Civ. P. 11(b). It also provides that, “[i]f, after notice and a reasonable

opportunity to respond, the court determines that Rule 11(b) has been violated, the

court may impose an appropriate sanction on any attorney, law firm, or party that

violated the rule or is responsible for the violation.

      As explained in Keister v. PPL Corporation,

      “It is now clear that the central purpose of Rule 11 is to deter baseless
      filings in district court and thus, consistent with the Rules Enabling
      Act's grant of authority, streamline the administration and procedure of
      the federal courts.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,
      393 (1990). “Rule 11 imposes a duty on attorneys to certify that they
      have conducted a reasonable inquiry and have determined that any
      papers filed with the court are well grounded in fact, legally tenable,
      and not interposed for any improper purpose.” Id. (internal quotations
      omitted). “[T]he intended goal of Rule 11 is accountability.” Mary Ann
      Pensiero, Inc. v. Lingle, 847 F.2d 90, 94 (3d Cir. 1988) (Weis, J.). “The
      standard for testing conduct under Rule 11 is reasonableness under the
      circumstances.” Teamsters Local Union No. 430 v. Cement Exp., Inc.,
      841 F.2d 66, 68 (3d Cir.1988) (Mansmann, J.). “The rule imposes on
      counsel a duty to look before leaping and may be seen as a litigation
      version of the familiar railroad crossing admonition to ‘stop, look, and
      listen.’ ” Lieb v. Topstone Indus., Inc., 788 F.2d 151, 157 (3d Cir. 1986)
      (Weis, J.). “To comply with these requirements, counsel must conduct
      ‘a reasonable investigation of the facts and a normally competent level
      of legal research to support the presentation.’ ” Mary Ann Pensiero,
      Inc., 847 F.2d 90, 94 (3d Cir. 1988) (quoting Lieb, 788 F.2d at 157).

253 F.Supp.3d 760 (M.D. Pa. 2015).

      As explained by the Third Circuit in Mary Ann Pensiero, Inc. v. Lingle:



                                        Page 18 of 25
      In gauging the reasonableness of an attorney's pre-filing inquiry, the
      Advisory Committee Notes to Rule 11 suggest consideration of four
      factors: the amount of time available to the signer for conducting the
      factual and legal investigation; the necessity for reliance on a client for
      the underlying factual information; the plausibility of the legal position
      advocated; and whether the case was referred to the signer by another
      member of the Bar. Fed. R. Civ. P. 11 advisory committee note. One
      court has proposed a fifth factor: the complexity of the legal and factual
      issues implicated. Thomas v. Capital Security Servs., Inc., 836 F.2d
      866, 875 (5th Cir. 1988) (en banc). In light of these factors, we are
      persuaded that the complaint filed here, while unsuccessful, was not
      sanctionable.

847 F.2d 90, 95 (1988). Although these factors may aid the Court in its analysis, the

Court need not “work mechanically through” each factor before deciding whether to

impose a sanction under Rule 11. In re Taylor, 655 F.3d 274, 284 (3d Cir. 2011).

“[T]he applicable standard is one of reasonableness under the circumstances.” Id.

(quoting Bus, Guides, Inc., v. Chromatic Commc’ns Ents., Inc., 498 U.S. 533, 551

(1991).

      B.     THE COURT’S INHERENT AUTHORITY TO ASSESS ATTORNEY FEES AS A
             SANCTION FOR BAD FAITH CONDUCT

      The Court possesses certain inherent powers to address the matters before it,

including the conduct of parties and attorneys. In Chambers v. NASCO, Inc., the

Supreme Court addressed the nature and scope of a District Court’s inherent power

to control the conduct of those who appear before them. 501 U.S. 32 (1991).

“Because of their very potency,” however, the federal courts must be careful to




                                       Page 19 of 25
exercise their inherent powers “with restraint and discretion.” Chambers, 501 U.S.

at 44.

         In Chambers, an action which began as a simple action for specific

performance of a contract, the sanctionable conduct of the defendant fell into three

categories:

         (1) attempted to deprive the court of jurisdiction by acts of fraud,
         nearly all of which were performed outside the confines of the court,
         (2) filed false and frivolous pleadings, and (3) “attempted, by other
         tactics of delay, oppression, harassment and massive expense to reduce
         [NASCO] to exhausted compliance.”

Id. at 32. “[A] trial court should consider invoking its inherent sanctioning powers

only where no sanction established by the Federal Rules or a pertinent statute is ‘up

to the task’ of remedying the damage done by a litigant’s malfeasance, and only then

when the sanction is ‘tailored to address the harm identified.’” Klein v. Shahl GMBH

& Co. Maschinefabrik, 185 F.3d 98, 108 (quoting Chambers v. NASCO, Inc., 501

U.S. 32, 50 (1991); Republic of the Philippines v. Westinghouse Elec. Corp., 43 F.3d

65, 73 (3d Cir. 1994)). For example, in Chambers, the District Court sanctioned a

defendant for bad faith conduct using its inherent power to do so where categories

one and three (listed above) “could not be reached by Rule 11, which governs only

papers filed with the Court,” and because the falsity of the pleadings and papers

(category two) was impossible to assess at the time the papers were filed. 501 U.S.

at 42. Although noting that the District Court could have employed Rule 11 sanctions



                                        Page 20 of 25
to category two (the frivolous pleadings and papers), the conduct sanctionable under

the Rules was intertwined with conduct that could only be sanctioned under the

Court’s inherent power that requiring a district court to rely on the Rules before

invoking its inherent power “would serve only to foster extensive and needless

satellite litigation.” Id. at 50-51. Courts have interpreted this as meaning that, “the

Rules are not ‘up to the task’ when they would not provide a district court with the

authority to sanction all of the conduct deserving sanction,” but that when the all the

conduct deserving sanction can be sanctioned under the rules, they should be used.

Klein, 185 F.3d at 110.

V.    ANALYSIS

      A.     JANE ACRI’S FOURTH MOTION         FOR   SANCTIONS/MOTION     TO   CLARIFY
             (DOC. 470)

      This motion was decided by Order (Doc. 480) and any need for clarification

is now moot in light of the decisions that follow on Docs. 538, and 596. Attorney

Loftus was sanctioned twice by me during this litigation, each time for dilatory

tactics. While his failing health may have contributed to his failures as counsel, they

still impacted Attorney Acri and the other parties in this case by causing unnecessary

delay and expense. I find that both he and Attorney Wilson originally had a slim but

good faith basis for alleging that Attorney Acri knew and approved of the plans to




                                       Page 21 of 25
steal the safe based on the Foura report6, but that good faith evaporated in 2012 when

the Adams directly contradicted those hearsay statements and expressed clearly that

they had no information that could attribute knowledge to Attorney Acri.

        B.     JANE ACRI’S FIFTH MOTION FOR SANCTIONS (DOC. 538)

        This motion seeks sanctions against Donna Deitrick for bringing the action

against her in bad faith. In her deposition Deitrick speculated that Attorney Acri

received her fees from the proceeds of the stolen safe. She based this speculation on

the fact that her husband “had no money.”7 She also admitted that other than the

Foura police report she had no direct knowledge of any information possessed by

Attorney Acri. Parties to a divorce frequently harbor animosity against counsel for

their spouse. This vitriol is just as frequently misplaced, and it clearly was in this

case. The Plaintiff’s explanation for why she believed Attorney Acri was involved

meets the minimum requirements for good faith. Decisions then made by her

lawyers after that are theirs and not attributable to the client.

        C.     JANE ACRI’S SIXTH MOTION FOR SANCTIONS (DOC. 596)

        In this motion Attorney Acri seeks sanctions against Attorneys Wilson and

Loftus for the allegation against her in paragraph 119 of the original complaint. She

argues that Attorney Wilson failed to perform a reasonable inquiry into the



6
    Doc. 247, pp. 34-35.
7
    Deposition of Donna Deitrick dated July 13, 2012 (Doc. 196-1) at pp. 237-244.

                                         Page 22 of 25
evidentiary basis for claims against her. As noted earlier, this complaint was filed

only two days before the two-year statute of limitations would have run. Being in a

hurry is not a complete defense, but it is a factor that must be considered. Attorney

Wilson only remained in the case for a few months after the filing of the complaint

in 2006 and then withdrew. After withdrawing he had no ability to correct the

pleadings, even if he thought they should be. As indicated earlier, it was not until

2012 with the depositions of Mr. & Mrs. Adams that the case against Attorney Acri

collapsed.

      The case for sanctions against Attorney Loftus is more nuanced. He attended

the depositions in 2012 and learned first hand that Mr. & Mrs. Adams repudiated

their statements in the Foura report. There is no evidence in this record that he

consulted with his client about dismissing Attorney Acri from the case, and indeed

it appears he doubled down with the “$9,000 pension” allegations contained in his

Brief in Opposition (Doc. 308). His death forecloses any opportunity for reprimand.

I must however state unequivocally that even if zealous advocacy would allow for

arguing the continuation of the case against Attorney Acri, it is crystal clear to the

Court that she did not participate in this conspiracy and that summary judgement

was properly granted in her favor.

      Attorneys Bowers and Best respond to the allegation that they improperly

endorsed the allegations against Attorney Acri by noting that when they entered their



                                       Page 23 of 25
appearance in January of 2015 (Doc. 388) the Motion for Summary Judgment (Doc.

175) was fully briefed. In their objections (Doc. 403) to my R&R recommending

summary judgement for Acri (Doc. 362), they limited their advocacy to the

admissibility of the Foura report, essentially conceding that without it the case

against Attorney Acri fails. This is also true of their request to allow an interim

appeal (Doc. 436). Judge Brann determined that the Foura report was not enough

and correctly granted Summary Judgment for Attorney Acri (Doc. 414) and denied

the request for an interim appeal (Docs. 441, 442). Attorneys Best and Bowers took

no further action against Attorney Acri and continued their advocacy against the

remaining defendants, resulting in a significant verdict.

      I also note that none of these lawyers filed a complaint against Attorney Acri

with the Disciplinary Board, an obligation every attorney has when they “know that

another lawyer has committed a violation of the Rules of Professional Conduct that

raises a substantial question as to that lawyer’s honesty, trustworthiness or fitness as

a lawyer in other respects…” RPC. 8.2. The allegations against Attorney Acri were

confined to advocacy in this case, advocacy that was defeated by the granting of the

Motion for Summary Judgement (Docs 414, 415).

      D.     JANE ACRI’S REQUEST FOR CLARIFICATION (DOC. 643)

      The Request for Clarification will be denied as moot in light of the other

decisions in this memorandum.



                                        Page 24 of 25
VI.   CONCLUSION

      While the Motions for Sanctions must be denied I state again that there is no

evidence in this case that Attorney Jane Acri was involved in any illegal, immoral,

or unethical activity. Her conduct in this case, in the face of scandalous allegations

against her, was to stand firm and represent her client zealously. While the authority

of the Court in this case is limited to granting the Motion for Summary Judgment in

her favor I fervently hope that the analysis in this opinion makes it clear to the

parties, the lawyers, and the public that it is the Court’s view that Attorney Jane Acri

did not commit misconduct in her representation of Robert Yoncuski. She did not

participate in his illegal actions and did not benefit from them.

      An appropriate Order will follow.

Date: December 30, 2019                        BY THE COURT

                                               s/William I. Arbuckle
                                               William I. Arbuckle
                                               U.S. Magistrate Judge




                                        Page 25 of 25
